Case 2:20-cr-00016-KS-MTP Document 93 Filed 08/05/21 Page 1 of 10

THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
EASTERN DIVISION

UNITED STATES OF AMERICA

Vv.

CRIMINAL NO, 2:20-cr-16-KS-MTP

DAVID “JASON” RUTLAND

AGREED PRELIMINARY ORDER OF FORFEITURE

Pursuant to a separate Plea Agreement and Plea Supplement between the Defendant,

DAVID “JASON” RUTLAND (hereinafter the ‘““Defendant”), by and with the consent of his

attorney, and the UNITED STATES OF AMERICA (hereinafter the “Government”), the parties

agree that the following findings are correct and stipulate to the adjudications made herein.

Accordingly, the Court finds as follows:

I,

Pursuant to a written plea agreement, the Defendant has pleaded guilty to Count 2 of
the indictment, which charges him with engaging in a conspiracy to defraud the United
States and solicit, receive, offer, and pay illegal kickbacks, in violation of 18 U.S.C.
§ 371. The Court has now found the Defendant guilty of that offense.

As a part of his plea agreement, the Defendant has stipulated to the immediate entry of
a Preliminary Order of Forfeiture, under 18 U.S.C. § 982(a)(7) and Federal Rule of
Criminal Procedure 32.2(b)(2), against him imposing a forfeiture money judgment in
the amount of $13,292,323.86, a sum that the parties agree—and the Court hereby
finds—equals the amount of the gross proceeds that the Defendant personally obtained,
directly or indirectly, a result of the conspiracy to defraud the United States and solicit,
receive, offer, and pay illegal kickbacks, as charged in Count 2 of the indictment, to
which the Defendant has pleaded guilty. See Plea Supplement, § 1 1(a).

As a part of his plea agreement, the Defendant has further stipulated to the immediate
Case 2:20-cr-00016-KS-MTP Document 93 Filed 08/05/21 Page 2 of 10

entry of a Preliminary Order of Forfeiture, under 18 U.S.C. § 982(a)(7) and Federal

Rule of Criminal Procedure 32.2(b)(2), preliminarily forfeiting following assets

(hereinafter the “Subject Property”), except as otherwise provided as to Assets A2

and Cl below:

 

 

 

 

 

 

 

 

 

Criminal Identifier from Asset Description
Forfeiture | parallel Civil Case
Identifier United States v.
Real Property
Located at 19
Crane Park, 2:18-
cv-165-KS-MTP

Al A-001 $1,001,417.67 seized from Bancorp South Bank account
number 60513983, an account in the name of World Health
Industries Inc. _(16-DCI-000076)

A? A-006 $242,222.91 seized from Bancorp account number
75627430, an account in the name of David Jason Rutland.
(16-DCI-000078)

A3 A-007 $31,534.15 seized from Bancorp account number
75140665, an account in the name of Rutland Company,
LLC. (16-DCI-000079)

A4 A-015 $727.06 seized from Bancorp account number 75887760,
an account in the name of World Health Holding
Company, Inc. (16-DCI-000077)

B4 B-009 Approximately $25,638.93 is currently being held in the
USDOJ Seized Asset Deposits Fund that represents the net
proceeds of the 2014 Land Rover, VIN
SALWR2EF3EA336714, Tag MS HSC678, with all
attachments thereon, registered to World Health Industries,
Inc. (16-FBI-001304)

B6 B-013 Approximately $20,054.28 currently being held in the
USDOJ Seized Asset Deposits Fund that represents the net
proceeds of the 2015 Mercedes Benz GL, VIN
4JGDF2EE3FA577183, Tag MS HYQ545, with all
attachments thereon, registered to Morgan Hollingsworth.
(16-FBI-001305)

B7 B-014 Approximately $28,368.34 currently being held in the

 

 

USDO]J Seized Asset Deposits Fund that represents the net
proceeds of the 2016 Dodge Ram 5500, VIN
3C7WRNFL5GG179742, with all attachments thereon,
registered to The Rutland Company, LLC.
(16-FBI-001383)

 

 
Case 2:20-cr-00016-KS-MTP Document 93 Filed 08/05/21 Page 3 of 10

 

 

B10 N/A A three-carat diamond purchased by Jason Rutland on or
about July 13, 2015 for $34,500 and bearing the inscription
GIA 2165688215.

Cl C-001 2278 Martin Road, Bolton, Mississippi, Hinds County,

(296.31 Acres) including parcels 4967-545, 4967-545-1,
4967-546, 4967-546-3, 4967-546-4,4967-546-5 & 4967-
547-2, titled to the Rutland Family Trust.
(17-DCI-000086)

 

 

 

 

 

See Plea Supplement, { 11(b). The Defendant has further stipulated that the above assets, except
as otherwise provided as to Assets A2 and Cl, constitute or were derived, directly or indirectly,
from gross proceeds traceable to his involvement in the conspiracy to defraud the United States
and solicit, receive, offer, and pay illegal kickbacks charged in Count 2 of the indictment, and to
which he has pleaded guilty. The Defendant stipulates and agrees that the conspiracy to defraud
the United States and solicit, receive, offer, and pay illegal kickbacks, charged in Count 2 of the
indictment, was integral to the successful operation of the overall health care fraud conspiracy
charged in Count | of the indictment and therefore that the Defendant would not have obtained
above-referenced seized funds and property items “but for” the offense of conviction charged in
Count 2 of the indictment. The Defendant has therefore stipulated—and the Court hereby finds—
that the above assets, in their entirety, except as otherwise provided as to Assets A2 and C1, are
subject to forfeiture under 18 U.S.C. §§ 982(a)(7). See Plea Supplement, § 1 1(b) & (c).

4, As to Asset A2—the $242,222.91 in funds seized from Bancorp account number
75627430, an account in the name of David Jason Rutland—the parties have stipulated that
$163,226.84 of the $242,222.91 in funds constitute or were derived, directly or indirectly, from
the Defendant’s conspiracy to defraud the United States and solicit, receive, offer, and pay illegal
kickbacks, charged in Count 2 of the indictment. The parties have further stipulated that the
remaining $78,996.07 of the funds in Asset A2 constitute clean money that Defendant obtained

from a legitimate source and that are therefore not proceeds. The parties have stipulated that the
Case 2:20-cr-00016-KS-MTP Document 93 Filed 08/05/21 Page 4 of 10

Defendant has a one-half interest in the $78,996.07 in clean money in Asset A2 and the Defendant
represents that his wife has a one-half interest in the $78,996.07.

5. Accordingly, as to Asset A2, the Defendant has agreed to the immediate entry of a
preliminary order of forfeiture preliminarily forfeiting the entirety of the $163,226.84 in funds in
Asset A2 to the United States as directly forfeitable and preliminarily forfeiting the remaining
$78,996.07 as a substitute asset. See Plea Supplement, § 11(d).!

6. As to Asset Cl—the real property located at 2278 Martin Road, Bolton,
Mississippi, Hinds County, (296.31 Acres), including parcels 4967-545, 4967-545-1, 4967-546,
4967-546-3, 4967-546-4,4967-546-5 & 4967-547-2, titled to the Rutland Family Trust—the
parties have stipulated and agreed that portions of the equity of that property are traceable to clean
funds, as follows: (a) between in or about January 2016 and June 2021, the Defendant made
monthly mortgage payments toward the mortgage loan secured by Asset Cl, which totaled
$209,707.24 and which were funded substantially entirely by clean money from a legitimate
source; (b) the Defendant made improvements to Asset Cl using a total of $81,300.00 in clean
money from a legitimate source; and (c) the Defendant’s parents, A.R. and W.R., made
improvements to Asset Cl using a total of $28,103.52 in clean money from a legitimate source, so
that (d) the portion of the equity in real property Asset C1 that shall be deemed traceable to clean
funds shall equal the sum of the above three figures, $319,110.76. See Plea Supplement, § 11(e).

A As to Asset Cl, the parties have further stipulated that: (a) the Defendant shall

not be entitled to any appreciation arguably attributable to any portion of those sums; (b) all but

 

' However, if, after the preliminary order of forfeiture is entered, the Defendant’s spouse files a timely and valid
third-party claim under 21 U.S.C. § 853(n) as to $39,498.04 in funds in Asset A2, representing her presumed one-
half share of the $78,996.07 in clean marital-asset money in Asset A2, and if there are no other valid and timely
third-party claims from one or more claimants who demonstrate a superior interest as to those funds, then the United
States has represented that, based upon the facts presently known to it, the United States intends to recognize the
Defendant’s spouse’s interest in the $39,498.04 in funds in Asset A2. See Plea Supplement, q 11d).
Case 2:20-cr-00016-KS-MTP Document 93 Filed 08/05/21 Page 5 of 10

$319,110.76 of the equity in Asset C1 is subject to direct forfeiture as traceable to proceeds of the
offense of conviction; and (c) the portion of the clean-money equity in Asset Cl in which
Defendant has a property interest—which the parties stipulate to be a one-half share of the
$209,707.24 in clean marital-asset money that the Defendant used to pay down the mortgage for
Asset Cl anda one-half share of the $81,300.00 in improvements to Asset C1 using clean money—
is subject to forfeiture as a substitute asset. See Plea Supplement, § 1 I(e).

8. Accordingly, as to asset Cl, the Defendant has agreed to the immediate entry of a
preliminary order of forfeiture preliminarily forfeiting: (a) all but $319,110.76 of the equity in
Asset Cl to the United States as directly forfeitable and (b) the remaining $319,110.76 in equity
in Asset Cl as a substitute asset. See Plea Supplement, § 1 1(e).?

Upon consideration of the parties’ stipulations of fact and stipulations to the entry of a
preliminary order of forfeiture under Rule 32.2 of the Federal Rules of Criminal Procedure having
the above-described terms,

IT IS HEREBY ORDERED AND ADJUDGED AS FOLLOWS:

a. The Court hereby imposes against the Defendant a money judgment of forfeiture

in the amount of $13,292,323.86.

 

* However, if, after the preliminary order of forfeiture is entered, the Defendant’s spouse files a timely and valid
third-party claim under 21 U.S.C. § 853(n) as to (a) the $104,853.62 in equity in Asset C1, representing her
presumed one-half share of the $209,707.24 in clean marital-asset money that the Defendant used to pay down the
mortgage for Asset C1, and (b) the $40,650.00 in equity in Asset C1, representing her presumed one-half share of
the $81,300.00 in clean marital-asset money in equity in Asset C1, and if there are no other valid and timely third-
party claims from one or more claimants who demonstrate a superior interest as to either or both of those portions of
the equity in Asset C1, then the United States has represented that, based upon the facts presently known to it, the
United States intends to recognize the Defendant’s spouse’s interest in those $104,853.62 and $40,650.00 portions
of the equity in Asset Cl. Likewise, if the Defendant’s parents A.R. and W.R. file a timely and valid third-party
claim under 21 U.S.C. § 853(n) as to the $28,103.52 in clean money from a legitimate source that they used to
improve Asset Cl, and if there are no other valid and timely third-party claims from one or more claimants who
demonstrate a superior interest as to that portion of the equity in Asset C1, then the United States has represented
that, based upon the facts presently known to it, the United States intends to recognize the Defendant’s parents A.R.
and W.R. interest in the $28,103.52 in equity in Asset Cl.
Case 2:20-cr-00016-KS-MTP Document 93 Filed 08/05/21 Page 6 of 10

b. The Court hereby preliminarily forfeits to the United States, as directly forfeitable

under 18 U.S.C. § 982(a)(7), all right, title, and interest in the following Subject

Property items:

l.

Asset Al—$1,001,417.67 seized from Bancorp South Bank account number
60513983, an account in the name of World Health Industries Inc. (16-DCI-
000076);

Asset A3—$31,534.15 seized from Bancorp account number 75140665, an

account in the name of Rutland Company, LLC (16-DCI-000079);

. Asset A4—$727.06 seized from Bancorp account number 75887760, an

account in the name of World Health Holding Company, Inc. (16-DCI-000077);
Asset B4—Approximately $25,638.93 currently being held in the USDOJ
Seized Asset Deposits Fund that represents the net proceeds of the 2014 Land
Rover, VIN SALWR2EF3EA336714, Tag MS HSC678, with all attachments
thereon, registered to World Health Industries, Inc. (16-FBI-001304);

Asset B6—Approximately $20,054.28 currently being held in the USDOJ
Seized Asset Deposits Fund that represents the net proceeds of the 2015
Mercedes Benz GL, VIN 4JGDF2EE3FA577183, Tag MS HYQS45, with all
attachments thereon, registered to Morgan Hollingsworth (16-FBI-001305);
Asset B7—Approximately $28,368.34 currently being held in the USDOJ
Seized Asset Deposits Fund that represents the net proceeds of the 2016 Dodge
Ram 5500, VIN 3C7WRNFL5GG179742, with all attachments thereon,

registered to The Rutland Company, LLC. (16-FBI-001383);
Case 2:20-cr-00016-KS-MTP Document 93 Filed 08/05/21 Page 7 of 10

7. Asset B10—One three-carat diamond purchased by Jason Rutland on or about

July 13, 2015 for $34,500 and bearing the inscription GIA 2165688215.

ic. The Court hereby preliminarily forfeits to the United States, as directly forfeitable

under 18 U.S.C. § 982(a)(7), all right, title, and interest in the indicated portions of

the following Subject Property items:

i

A portion of Asset A2—namely, $163,226.84 of the $242,222.91 seized from
Bancorp account number 75627430, an account in the name of David Jason
Rutland (16-DCI-000078):; and

A portion of Asset CI—namely, all right, title, and interest in the real property
located at 2278 Martin Road, Bolton, Mississippi, Hinds County, (296.31
Acres) including parcels 4967-545, 4967-545-1, 4967-546, 4967-546-3, 4967-
546-4,4967-546-5 & 4967-547-2, titled to the Rutland Family Trust (17-DCI-
000086) (collectively, the “2278 Martin Road Real Property”), except for

$319,110.76 of the equity in Asset Cl.

d. The Court hereby preliminarily forfeits to the United States, as substitute assets,

under 21 U.S.C. § 853(p), 18 U.S.C. § 982(b)(1), and 28 U.S.C. § 2461(c), in partial

satisfaction of the money judgment entered against Defendant, all right, title, and

interest in the indicated portions of the following Subject Property items:

l.

A portion of Asset A2—namely, the remaining $78,996.07 of the $242,222.91
seized from Bancorp account number 75627430, an account in the name of
David Jason Rutland (16-DCI-000078); and

A portion of Asset C1—namely, the remaining $319,110.76 in equity in Asset

C1, the 2278 Martin Road Real Property.

2. The United States Marshals Service or its duly authorized representative shall
Case 2:20-cr-00016-KS-MTP Document 93 Filed 08/05/21 Page 8 of 10

promptly seize all of the above-identified amounts of seized funds and personal
property items, including the three-carat diamond bearing the inscription GIA
2165688215.

ti The United States may conduct any discovery it considers necessary to identify,
locate, or dispose of the property subject to direct forfeiture or as substitute assets.

g. Under Title 21, United States Code, Section 853(n)(1), the United States shall
publish notice of this order and of its intent to dispose of the above-referenced
property items according to law.

h. The United States shall also, to the extent practicable, provide written notice to
any person the United States knows to have an alleged interest in the subject
property.

i. Any person who asserts a legal interest in the subject property, other than the
Defendant, may, within thirty days of the final publication of notice or receipt of
notice, whichever is earlier, petition the court for a hearing without a jury to
adjudicate the validity of his alleged interest in the subject property, and for an
amendment of the Order of Forfeiture, pursuant to 21 U.S.C. § 853(n).

is Pursuant to Fed. R. Crim. P. 32.2(b)(3), this Preliminary Order of Forfeiture shall
become final as to the Defendant at the time of sentencing and shall be made part
of the sentence and included in the judgment. If no third-party files a timely claim,
this order shall become the Final Order of Forfeiture, as provided by Fed. R. Crim.
P, 32:2(6)(2);

k. Any petition filed by a third party asserting an interest in the subject property shall

be signed by the petitioner under penalty of perjury and shall set forth the nature
Case 2:20-cr-00016-KS-MTP Document 93 Filed 08/05/21 Page 9 of 10

and extent of the petitioner’s right, title, or interest in the subject property, the time
and circumstances of the petitioner’s acquisition of the right, title or interest in the
subject property, any additional facts supporting the petitioner’s claim, and the
relief sought.

I. The United States shall have clear title to the subject property following the Court’s
disposition of all third-party interests, or, if none, following the expiration of the
period provided in 21 U.S.C. § 853(n)(2), which is incorporated by 18 U.S.C.
§ 982(b), and 28 U.S.C. § 2461(c) for the filing of third-party petitions.

m. The Court further dismisses the following items from the forfeiture notice of the
Indictment: B-015, a 2014 Chevrolet Silverado 3500, VIN 1GB4CZ.C83EF173325,
Tag MS B103AQ274, with all attachments thereon, registered to World Health

Construction Management Group.
Case 2:20-cr-00016-KS-MTP Document 93 Filed 08/05/21 Page 10 of 10

n. The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).

SO ORDERED AND ADJUDGED this day of August 2021.

UNITED STATES DISTRICT JUDGE

AGREED:

DARREN J. LAMARCA
Acting United States Attorney

Hast \ bo tD Rucarod 5 .202|
Katyn Van Buskirk Date

Assistant United States Attorney

Cad Chun

 

 

 

08/4/2021
Emily Cohen Date
Alejandra Arias
Trial Attorneys ~

United States Department of Justice f
Money Laundering and Asset Recovery Section,
Criminal Division

hie Qf /r\

 

 

 

 

David “Jhson” Rutland Date
Defendant
a aa eS / Y ( 2d2\
Gieha. Carner Date
Attorney for Defendant

10
